FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0901

 PHYLLIS HOWARD                                  §
 v.                                              §
                                                                                 Dallas County,
 U.S. BANK NATIONAL                              §
 ASSOCIATION, NOT IN ITS                         §
                                                                                    5th District.
 INDIVIDUAL CAPACITY BUT                         §
 SOLELY AS TRUSTEE ON                            §
 BEHALF 0F OWS REMIC TRUST
 2013-1


                                                                             December 18, 2020

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, PHYLLIS HOWARD, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 28th day of January, 2021.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk